Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
“circuit pin” of Claim 1 
“an encapsulation layer provided on the substrate, wherein two devices are packaged by the encapsulation layer and the substrate; and alternatively, after the device(s) is placed on the substrate, an encapsulation layer is provided on the substrate before the conductive layer is formed, and two devices are packaged by the encapsulation layer and the substrate”. of Claim 8.
“the device(s) are in number of at least two” of Claim 10. 
“providing an encapsulation layer on the substrate, wherein at least two devices are packaged by the encapsulation layer and the substrate.” of Claim 11
 “the devices are a chip or an electronic device, and the at least two devices, comprise at least one chip and at least one electronic device semiconductor chips” Claim 12

must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The Examiner notes that while circuit pin are described in originally filed specifications (see [0065] of PGPub), 
“circuit pins may be a connection portion directly led out from the circuit layers 110a and 110b, or may be an extension pin electrically connected to the connection portion, as long as it is possible to electrically connect to the circuit layers 110a and 110b through the circuit pins”
Circuit pin is not shown in originally filed Figures.



Claim Rejections - 35 USC § 112
Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “device(s)” and “facing the substrate is provided with device pin, such that the device pin(s)”
It is not clear if the Applicant is trying to claim a single or multiple devices and device pins.
For the purposes of examination the examiner will treat “device(s)” as –device--.
and “facing the substrate is provided with device pin, such that the device pin(s)” as -- facing the substrate is provided with at least one device pin, such that the at least one device pin--.
The Examiner notes that originally filed figures do not support multiple devices.

Claim 15 recites “device(s)” and “circuit pin(s)” 
It is not clear if the Applicant is trying to claim a single or multiple devices and circuit pins.
For the purposes of examination the examiner will treat “device(s)” as –device--.
and “circuit pin(s)” as -- circuit pins--.
The Examiner notes that originally filed figures do not support multiple devices.

Claims 2-14 and 16-20 are being rejected as being depended on rejected Claims 1 and 15.

Claim 19 “a circuit layer”.
It is not clear in Applicant is trying to refer back to a circuit layer introduces in Claim 15 from which Claim 19 is dependent from OR is trying to introduce a second circuit layer.
For the purposes of examination the Examiner will treat “a circuit layer” as –the circuit layer—.

Claim 20 “a circuit layer”.
It is not clear in Applicant is trying to refer back to a circuit layer introduces in Claim 15 from which Claim 20 is dependent from OR is trying to introduce a second circuit layer.
For the purposes of examination the Examiner will treat “a circuit layer” as –the circuit layer--.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7, 9-13, 15, 17-20 is/are rejected under 35 U.S.C. 102(A1) as being anticipated by Tuominen et al. (US 2008/0196930 A1).
Regarding Claim 1, Tuominen (Fig. 15-22) discloses an integrated circuit packaging method, comprising: 
a circuit layer (12) being provided on a top surface of a substrate (11), or on a bottom surface of the substrate, or in the substrate (Fig. 15), wherein 
the circuit layer is provided with a circuit pin (13 on a side of 14)), the substrate is provided with a connection through hole (14); 
the connection through hole (14) is engaged with the circuit pin (13), device(s) (16) is placed on the substrate (11), one side of the device(s) facing the substrate is provided with device pin (“the contact areas of the component 16”), such that the device pin(s) is engaged with a first opening (top of 14) of the connection through hole (14), a conductive layer (“a conductive paste” “the conductive material”) is formed in the connection through hole ( through a second opening (bottom of 14) of the connection through hole (14), and the conductive layer electrically connects the device pin and the circuit pin [0056, 0057]. 

Regarding Claim 2, Tuominen (Fig. 15-22) discloses the integrated circuit packaging method according to claim 1, wherein 
during a process of forming the conductive layer (“a conductive paste” “the conductive material”)  in the connection through hole through the second opening (bottom of 14) of the connection through hole (14), a conductive bonding material (the material of a conductive paste or conductive material) is fed into the connection through 

Regarding Claim 3, Tuominen (Fig. 15-22) discloses the integrated circuit packaging method according to claim 2, wherein 
the conductive bonding material is a solder ball, or a solder paste, or a conductive paste, or a conductive metal slurry (“a conductive paste”; 0056). 

Regarding Claim 5, Tuominen (Fig. 15-22) discloses the integrated circuit packaging method according to claim 1, wherein the conductive layer is formed by means of electroplating (“electrolytic growing” 0056). 

Regarding Claim 6, Tuominen (Fig. 15-22) discloses the integrated circuit packaging method according to claim 1, wherein an adhesive film (15 adhesive) is provided between the device(s) (16) and the substrate (11) and the adhesive film (15) bonds the device(s) (16) to the substrate (11) [0055]. 

Regarding Claim 7, Tuominen (Fig. 15-22) discloses the integrated circuit packaging method according to claim 6, wherein 
an additional through hole (see hole in 15 Fig. 20-21) is formed on the adhesive film (15) by using laser melting, plasma cleaning, or a chemical solvent through the 

Regarding Claim 9, Tuominen (Fig. 15-22) discloses the integrated circuit packaging method according to claim 1, further comprising: 
making, after the conductive layer is formed, an encapsulation layer provided on the substrate, wherein 
two devices are packaged by the encapsulation layer and the substrate; and
alternatively, after the device(s) (16) is placed on the substrate (11), an encapsulation layer (18, 19) is provided on the substrate (11) before the conductive layer (“a conductive paste” “the conductive material”) is formed, and two devices (16) are packaged by the encapsulation layer (18, 19) and the substrate (11) (Fig. 19-21). 

Regarding Claim 10, Tuominen (Fig. 15-22) discloses the integrated circuit packaging method according to claim 1, wherein the device(s) (16) are in number of at least two (Fig. 21). 

Regarding Claim 11, Tuominen (Fig. 15-22) discloses the integrated circuit packaging method according to claim 10, further comprising: 
providing an encapsulation layer (18, 19) on the substrate (11), wherein 


Regarding Claim 12, Tuominen (Fig. 15-22) discloses the integrated circuit packaging method according to claim 10, wherein 
the devices (16) are a chip or an electronic device, and the at least two devices (16), comprise at least one chip and at least one electronic device semicondutor chips [0045, 0089].
The Examiner notes that under broadest reasonable interpretation the chip is an electronic device and vice versa.
 

Regarding Claim 13, Tuominen (Fig. 15-22) discloses the integrated circuit packaging method according to claim 1, wherein 
the device(s) (16) is a chip or an electronic device [0045,  0089].. 


Regarding Claim 15, Tuominen (Fig. 15-22) discloses an integrated package circuit, comprising: 
device(s) (16), wherein 
the device(s) is provided with device pins (“the contact areas of the component 16”); 
a substrate (11), wherein 

the substrate (11) is provided with a connection through hole (14), and the connection through hole (14) is engaged with the circuit pin(s) (13 on a side of 14); and wherein 
the device(s) (16) is mounted on the substrate (11), the device pins (“the contact areas of the component 16”) face the substrate (11), a first opening (top of 14) of the connection through hole (14) is engaged with one device pin (pins (“the contact areas of the component 16”), a second opening (bottom of 14) of the connection through hole (14) is an operation window, 
a conductive layer (“a conductive paste” “the conductive material”)  is provided in the connecting through hole (14), and the conductive layer electrically connects the device pins and the circuit pin(s) (Fig. 21, 0056, 0057]. 


Regarding Claim 17, Tuominen (Fig. 15-22) discloses the integrated package circuit according to claim 15, wherein 
the circuit layer (12) is a functional circuit, or the circuit layer itself constitutes an electronic device. (“Contact can also be simultaneously created to both conductor-pattern layers 13 and 20.“ 0057)
The Examiner notes that as long as  the circuit layer serves “a function” for in the integrated package circuit the limitation is considered to be met.

Regarding Claim 18, Tuominen (Fig. 15-22) discloses the integrated package circuit according to claim 15, wherein 
the device(s) (16) is mounted on the top surface of the substrate (11), the circuit layer (12) is provided on the top surface of the substrate (11), an insulating medium (15) is provided between the device(s) and the substrate, the insulating medium (15) is provided with an additional through hole (hole in 15 in Fig. 21), the additional through hole is in communication with the first opening (top of 14) of the connection through hole (14), and the conductive layer (“a conductive paste” “the conductive material”)  extends into the additional through hole to be electrically connected to the device pin (Fig. 22). 

Regarding Claim 19, Tuominen (Fig. 15-22) discloses the integrated package circuit according claim 15, wherein
 the top surface of the substrate (11) is provided with a circuit layer (12, 13), or/and the bottom surface of the substrate is provided with a circuit layer , or/and a circuit layer is provided in the substrate, the number of the device pins is at least two (see two contact on the bottom of 16), one of the device pins is electrically connected to at least one of the circuit layers (12, 13) , and the other one of the device pins is electrically connected to at least the other one of remaining circuit layers (See Fig. 23). 
	
Regarding Claim 20, Tuominen (Fig. 15-22) discloses the integrated package circuit according to claim 16, wherein 

the number of the device pins is at least two, one of the device pins (see two contact on the bottom of 16) is electrically connected to at least one of the circuit layers (12, 13), and the other one of the device pins is electrically connected to at least the other one of remaining circuit layers (See Fig. 23)..

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tuominen et al. (US 2008/0196930 A1) in view of Okamoto (US 2014/0202741 A1)
 Regarding Claim 4, Tuominen (Fig. 15-22) discloses the integrated circuit packaging method according to claim 2, wherein the conductive bonding material  (the material of a conductive paste or conductive material) is provided in the connection through hole (14).
Tuominen does not explicitly disclose that screen printing process.
Okamoto discloses screen printing process for filling a connection through hole (2) for the purpose of forming various kinds of vias [0071].
.


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tuominen et al. (US 2008/0196930 A1) in view of Yun (US 2010/0120189 A1)
Regarding Claim 8, Tuominen (Fig. 15-22) discloses the integrated circuit packaging method according to claim 7.
Yun (Fig. 6, 7) discloses a protective layer (“polymer is formed to protect sidewall silicon”) is provided on the inner wall of the connection through hole (hole for 170), and the protective layer (261) is used to protect a substrate (200) when an additional through hole (hole through 160) is fabricated [0036-0039] for the purpose of reducing the size of the via hole to be significantly reduced [0036].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the integrated circuit packaging method in Tuominen in view of Yun such that a protective layer is provided on the inner wall of the connection through hole, and the protective layer is used to protect the substrate when the additional through hole is fabricated in order to reduce the size of the via hole to be significantly reduced [0036].


Examiner notes: Regarding the language of "is used to protect the substrate when the additional through hole is fabricated.", the examiner notes that such language merely recites an intended outcome or result of the positively recited method step of " a protective layer is provided on the inner wall of the connection through hole ".  The examiner notes recitations directed to the intended use/outcome/result of a specific step in a method claim does not narrow scope of the method claim past the specific recited step.  See MPEP § 2106 II C and MPEP § 2111.04.  As such, the claim as currently written does not actually require "is used to protect the substrate when the additional through hole is fabricated ", but merely requires " a protective layer is provided on the inner wall of the connection through hole ", which is taught by the prior art of Tuominen.

Claim 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tuominen et al. (US 2008/0196930 A1) in view of Tokuda et al. (5,870,289).
Regarding Claim 14, Tuominen (Fig. 15-22) discloses the integrated circuit packaging method according to claim 1, wherein 
the substrate (11) circuit board (“the circuit-board structure” 0054).
Tuominen does not explicitly disclose that a circuit board is flexible
	Tokuda discloses that the substrate is a flexible circuit board (“chips are mounted on a printed wiring substrate or a polymer laminated substrate such as a flexible wiring film” column 7, lines 18-26) for the purpose of providing a chip connection technology which implements high density, high performance, and low cost. [column 3, lines 15-18] and have flexible packaging.


Regarding Claim 16, Tuominen (Fig. 15-22) discloses the integrated package circuit according to claim 15, wherein
the substrate (11) circuit board (“the circuit-board structure” 0054).
Tuominen does not explicitly disclose that a circuit board is flexible
	Tokuda discloses that the substrate is a flexible circuit board (“chips are mounted on a printed wiring substrate or a polymer laminated substrate such as a flexible wiring film” column 7, lines 18-26) for the purpose of providing a chip connection technology which implements high density, high performance, and low cost. [column 3, lines 15-18] and have flexible packaging.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the integrated circuit packaging method in Tuominen in view of Tokuda such that substrate is a flexible circuit board; or the substrate comprises at least two layers of flexible circuit boards, which are in stacked arrangement in order to provide a chip connection technology which implements high density, high performance, and low cost. [column 3, lines 15-18] and have flexible packaging.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY YEMELYANOV whose telephone number is (571)270-7920.  The examiner can normally be reached on M-F 9a.m.-6p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DMITRIY YEMELYANOV/Examiner, Art Unit 2891                                                                                                                                                                                                        
/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891